In an action to recover damages for wrongful death and for conscious pain and suffering, the appeals are from an order dated April 25, 1956, insofar as it requires appellants to produce certain documents and records at an examination before trial and from an order dated June 22, 1956, directing them to furnish to the attorney for the respondent the “ last known name and address ” of a former employee of the appellants, who was present and on duty at the nursing home at the time of the accident complained of. Order dated April 25, 1956 modified by striking from the third ordering paragraph the words “ death register ” and “ non medical record ”. As so modified, order, insofar as appealed from, affirmed, without costs. There is no showing that these records are material to the issues on which the examination is to be had. Order dated June 22, 1956, affirmed, with $10 costs and disbursements. Although a party will not as a general rule be compelled to disclose the names of the witnesses by whom he intends to prove his case (Lambert v. Dwyer, 245 App. Div. 553; Martyn v. Braun, 270 App. Div. 768), the rule has its exceptions. One of them is that a party is entitled to be informed as to the identity of the witness employed by his adversary if the witness participated in, or was responsible for, the accident complained of. (Morris v. E. A. Laboratories, Inc., 263 App. Div. 540; Gutley v. Huron Stevedoring Corp., 274 App. Div. 1061.) On consideration of the record we are of the opinion that the witness, whose identity appellants have been directed to disclose, falls within that category. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.